Exhibit 10.2

 

November 1, 2010

 

Mitchell B. Kleinman

KBW, Inc.

787 7th Avenue

New York, NY 10019

 

Re: Notice of Non-Extension of Change of Control Agreement (“Notice”)

 

Dear Mr. Kleinman:

 

Reference is made to the Amended and Restated Change of Control Agreement (the
“Agreement”), entered into by and between you and KBW, Inc., a Delaware
corporation (the “Company”), dated as of December 31, 2008. All capitalized
terms used herein and not otherwise defined shall have the definitions used in
the Agreement.

 

Under Section 1(b) of the Agreement, on each anniversary of the date of the
Agreement (the “Renewal Date”), the term of the Agreement automatically extends
to terminate on the third anniversary of such Renewal Date unless, at least 60
days prior to the Renewal Date, the Company delivers notice to you stating that
it elects not to extend the Change of Control Period. Under the Agreement, the
next Renewal Date will be December 31, 2010 (the “Upcoming Renewal Date”).

 

This letter constitutes Notice to you, delivered in accordance with
Section 1(b) and Section 11 of the Agreement, that the Change of Control Period
shall not be extended and, accordingly, the term of the Agreement will be
scheduled to expire on December 31, 2012, subject to earlier termination in
accordance with the terms of the Agreement.

 

Please execute this letter to acknowledge your receipt of this notice and return
one such executed original copy to the Company.

 

 

 

Sincerely,

 

 

 

KBW, Inc.

 

 

 

By:

/s/ Robert Giambrone

 

 

Name: Robert Giambrone

 

 

Title: EVP, Chief Financial & Administrative Officer

 

 

I hereby acknowledge receipt of this Notice, properly delivered to me.

 

 

/s/ Mitchell B. Kleinman

 

Mitchell B. Kleinman

 

--------------------------------------------------------------------------------